             Case 5:21-cv-00693 Document 1 Filed 07/21/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

MELISSA CANTU                                 §
                                              §
       Plaintiff,                             §
                                              §       CIVIL ACTION NO. 21-cv-644
v.                                            §
                                              §
WALMART, INC. AND                             §
WAL-MART STORES TEXAS LLC                     §       Jury Requested
    Defendants                                §

                           NOTICE OF REMOVAL OF ACTION
                           UNDER 28 U.S.C. §§ 1332 AND 1446(A)

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW WALMART, INC. and WAL-MART STORES TEXAS LLC, Defendants

in the above entitled and numbered cause, and file this Notice of Removal of the present cause

from the 131st Judicial District Court of Bexar County, Texas, in which it is now pending, to the

United States District Court for the Western District of Texas, San Antonio Division, showing the

Court as follows:

                                     A.     BACKGROUND

       1.      This action is a civil personal injury lawsuit. This case was commenced by the filing

of an Original Petition in Cause No. 2021CI11158 in the 131st Judicial District Court of Bexar

County, Texas, on June 3, 2021. Pursuant to 28 USC §1446 (a), a copy of the Original Petition is

attached hereto. See attached Exhibit A. No other process, pleadings or orders in this matter have

been received by Defendants or its attorneys. Plaintiff states in her Original Petition that while

shopping at the premises, she slipped and fell on a liquid substance on the floor. She then fell and

impacted the floor causing her to suffer severe injuries.
              Case 5:21-cv-00693 Document 1 Filed 07/21/21 Page 2 of 4




        2.      Defendants were served with a copy of Plaintiff’s Original Petition on June 22,

2021. A copy of the Citation served on Defendants, indicating the date of service, is attached

hereto. See attached Exhibit B. Defendants timely filed an Answer to Plaintiff’s Original Petition

on June 15, 2021. See attached Exhibit C.

                                  B.      BASIS FOR REMOVAL

        3.      Defendants would show that Plaintiff alleges in her Original Petition that she has

been and is now residing in Bexar County, Texas. Therefore, Plaintiff is a resident of Texas.

        4.      Walmart, Inc. and Wal-Mart Stores Texas, LLC was, at the time of the filing of

Plaintiff’s Original Petition, and is at the time of filing of this Notice of Removal, a limited liability

company existing under the laws of the State of Delaware with its principal office and residence

in Bentonville, Arkansas.

        5.      Complete diversity therefore exists between the adverse parties to this action under

28 U.S.C. §1332(a).

        6.      Plaintiff sets forth a specific amount of damages sought. Specifically, in Plaintiff’s

Original Petition paragraph 4.2, Plaintiff states “Plaintiff in good faith pleads that the value of this

case at this time is more than one million dollars ($1,000,000.00).” See Exhibit A, ¶ 4.2.

        7.      Upon filing of this Notice of Removal of this cause, written notice of the filing by

Defendants to Plaintiff has been provided as required by law. Notice is also being filed with the

Clerk of the State Court in which this cause was originally filed.

        8.      Based upon the foregoing, this Court has original jurisdiction for this matter

pursuant to 28 U.S.C. § 1332, complete diversity of citizenship, and the matter is one which may

be removed to this Court pursuant to 28 U.S.C. § 1446.




                                                    2
                 Case 5:21-cv-00693 Document 1 Filed 07/21/21 Page 3 of 4




                                  C.        REMOVAL IS TIMELY

       9.         This Notice of Removal is timely filed in accordance with 28 U.S.C. §1446(b), in

that it is filed within thirty (30) days of the service of Plaintiff’s Original Petition on Defendants

and within one year of the initial filing of the lawsuit.


            D.      FILING WITH STATE COURT AND NOTICE TO PLAINTIFF

       10.        Upon filing of this Notice of Removal of this cause, written notice of the filing by

Defendants to Plaintiff will be provided as required by law. A copy of this Notice is also being

filed with the Clerk of the State Court in which this cause was originally filed. A copy of all

processes, pleadings, and orders has been filed separately with this Court pursuant to 28 U.S.C. §

1446(a).

                                       E.        JURY DEMAND

       11.        Defendant hereby requests a trial by jury.


                                            F.     PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants pray for removal of the above

entitled and numbered cause from the 131st Judicial District Court of Bexar County, Texas, in

which it is now pending, to the United States District Court for the Western District of Texas, San

Antonio Division, based on diversity of citizenship of the Parties.




                                                   3
             Case 5:21-cv-00693 Document 1 Filed 07/21/21 Page 4 of 4




                                             Respectfully submitted,

                                             COLVIN, SAENZ, RODRIGUEZ & KENNAMER LLP


                                             By:     /s/ Jaime A. Saenz
                                                     Jaime A. Saenz
                                                     Texas Bar No. 17514859
                                                     Western District Admissions No. 7630
                                                     Email: ja.saenz@rcclaw.com
                                                     1201 East Van Buren
                                                     Brownsville, Texas 78520
                                                     Telephone: (956) 542-7441
                                                     Facsimile: (956) 541-2170
                                                   ATTORNEY FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document has been served on this 21st

day of July, 2021 to all counsel of record who are deemed to have consented to electronic service

via the Court’s CM/ECF system per Local Rule 5.1(d).



                                                      /s/ Jaime A. Saenz
                                                      Jaime A. Saenz




                                                4
